DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
In response to the amendments filed 6/15/2020, Group I would claims 1-14 and 20 and Group II would include claims 15-19. Applicant elected Group I with traverse. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, and now claims 1-14 and 20, in the reply filed on 6/15/2020 is acknowledged.  The traversal is on the ground(s) that “the Written Opinion of the International Searching Authority (PCT /EP2015/079678) found unity of invention (Box IV on the Written Opinion is not checked which would indicate the absence of a “lack of unity of invention”). This is a national stage application submitted under 35 U.S.C. §371 and should be analyzed under that standard. Applicant respectfully suggests that on this basis alone, the Restriction Requirement should be withdrawn and all claims examined”. 
This is not found persuasive and the Examiner respectfully traverses as follows:
Although the applicant points to the Written Opinion of the International Searching Authority that a “lack of unity of invention was not indicated”, the MPEP does not state that the USPTO should be precluded from independently revisiting the inquiry regarding lack of unity or that the USPTO must defer to the International Searching 
Further, it is noted that MPEP 1850 II also says that lack of unity of invention may be directly evident "a priori," that is, before considering the claims in relation to any prior art, or may only become apparent "a posteriori," that is, after taking the prior art into consideration. As set forth in the previous Office Action mailed 6/15/2020, the Examiner has shown that the present invention does not make a contribution over the prior art, i.e. has shown there is a lack of unity "a posteriori" and therefore, the restriction requirement is proper.
Applicant further argues “in other words, these four Groups of claims are inexorably linked. No additional search burden would be present during examination. Any art relevant to the acidic aqueous suspension (Group I claims) would be relevant to the concentrate (Group II claims) and the method for coating metallic surfaces (Group III claims) and the use of coated metallic substrates (Group IV).”
Examiner respectfully traverses. 
While 37 CFR 1.475(b)(13) states that a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn to a product, a process specially adapted for the manufacture of the product, and a use of this product, this does not preclude that there is lack of unity of invention under PCT Rule 13.1 and 13.2 (see also MPEP 1850 II). 
the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Groups Group I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in the previous Office Action. 
The composition of claim 1 is the technical feature, but this technical feature is not a special technical feature as it does not make a contribution over the prior art as set out below. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimakura et al (CA2425403A1) in view of Bhargava et al (20140007791).
Shimakura, abstract, teaches a method for coating a metallic strip. 
Shimakura, abstract, teaches at least one of the anticorrosion layers is formed by coating the surface with an aqueous dispersion containing the following in addition to water: 
a) at least one organic film former containing at least one water-soluble or water-dispersed polymer; 
b) a quantity of cations and/or hexa- or tetrafluoro complexes of cations chosen from a group consisting of titanium, zirconium, hafnium, silicon, aluminum and boron; and 
c) at least one inorganic compound in particle form with an average particle diameter measured on a scanning electron microscope of 0.005 to 0.2 µm. 
Shimakura, page 17, lines 13-16, teaches the composition of the organic film former may also be such that it contains (only) water-soluble synthetic resin and/or polymer, especially resin and/or polymer stable in solutions with pH values ≤ 5.
Shimakura, page 23, lines 28-32, teaches the aqueous solution may have a pH of 1.5 to 4. 
Shimakura, page 40, lines 25-31, teaches the anticorrosion layer may comprise at least one nonhydrolyzed silane. 

The diamino-dimethoxy silane as taught by Shimakura reads an organoalkoxysilane as claimed in a) of claim 1. 
The cations and/or hexa- or tetrafluoro complexes of cations chosen from a group consisting of titanium, zirconium, hafnium, silicon, aluminum and boron as taught by Shimakura reads on b) of claim 1. 
Although Shimakura teaches a) at least one organic film former containing at least one water-soluble or water-dispersed polymer, this reference does not teach poly(methylvinylether-alt-maleic acid). 
Bhargava, abstract, teaches a dry powder composition comprising water soluble polymer powders, and a component in powder form. The dry powder composition shows improved water dispersibility compared to the water soluble polymer powders.
Bhargava, paragraph 5 of the PGPUB, teaches to suppress lump formation it is needed to slow down the process of swelling/solubilization sufficiently enough to allow particles to separate, i.e. disperse. The improved water dispersibility is a key requirement in efficient lump free dissolution of the water soluble polymer powders and has broad industrial utility and importance.
Bhargava, paragraph 20 of the PGPUB, teaches a dry powder composition comprises or consists of or consists essentially of water soluble polymer powders and a component, wherein the component can be poly(methylvinylether-alt-maleic acid). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Poly(methylvinylether-alt-maleic acid) as taught by Bhargava reads on component c) as claimed in claim 1. 

Regarding claim 2, Shimakura, pages 15-16, teaches it was found that the addition of manganese ions improved the alkali resistance. 

Regarding claim 3, Shimakura, page 23, lines 28-32, teaches the aqueous solution may have a pH of 1.5 to 4. 

Regarding claim 4, Shimakura, page 12, teaches the silane present in the amount of .1 to 50 g/L (100-50000 mg/L). 
The amount of cations and/or hexafluoro complexes of cations selected from the group of titanium, zirconium, hafnium, silicon, aluminum, and boron in the aqueous composition (bath solution) is preferably from 0 .1 to 50 g/L. 
Shimakura, page 11, teaches the organic film former is present in an amount of .1 to 100 g/L. 
Shimakura, pages 15-16, teaches it was found that the addition of manganese ions in the amount of .05 to 10 g/L improved the alkali resistance.


The diamino-dimethoxy silane as taught by Shimakura reads an organoalkoxysilane as claimed in a) of claim 5.

Regarding claim 6, Shimakura teaches b) a quantity of cations and/or hexa- or tetrafluoro complexes of cations chosen from a group consisting of titanium, zirconium, hafnium, silicon, aluminum and boron.

Regarding claims 7-8, methylvinylether-alt-maleic acid as taught by Bhargava reads on component c) as claimed in claims 7-8. 

Regarding claim 9, Shimakura, page 14, teaches the molecular weight of the synthesis resin is preferably in the range of 20000 to 200000 μ (g/mol). 

Regarding claim 10, Shimakura, pages 15-16, teaches it was found that the addition of manganese ions improved the alkali resistance.

Regarding claim 11, Shimakura, page 19, teaches the at least one inorganic compound is preferably in particle form in particles having an average particle size in the range from 6 nm to 150 nm. 



Regarding claim 13, Shimakura, page 15, teaches the aqueous solution may comprise a corrosion inhibitor such as an ammonium compound. 

Regarding claim 14, Shimakura, page 23, teaches for a concentrate for making up the bath solution primarily by dilution with water or for a top-up solution for adjusting the bath solution during prolonged operation of a bath it is preferred to use aqueous compositions which comprise the majority or almost all constituents of the bath solution but not the at least one inorganic compound in particle form, which is preferably held separately and added separately.

Regarding claim 20, Shimakura, page 23, the concentrate or top-up solution preferably has a concentration which in terms of the individual constituents is from five times to ten times as greatly enriched as the bath solution.

Conclusion

US2011100513, abstract, teaches aqueous compositions useful as pretreatments prior to painting and to prevent the formation of white rust in the uncoated condition include an organopolyphosphonic acid or salt thereof, an organosilane, and a trivalent chromium compound.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/17/2020